IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 6, 2008

                                     No. 07-40836                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


LAVERNE SCHWARTZ

                                                  Plaintiff - Appellant
v.

ALLSTATE TEXAS LLOYD’S INSURANCE COMPANY

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 1:06-CV-338


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Laverne Schwartz appeals a jury verdict denying her compensation for the
destruction of her home, compensation allegedly owed her under an Allstate
insurance policy. We AFFIRM the judgment below.
       The jury found, in response to a specific interrogatory, that Schwartz did
not comply with a condition precedent found in her policy, namely, a
requirement that she “submit to an examination under oath as often as


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-40836

reasonably required by Allstate.” Schwartz argues that there was not sufficient
evidence for this determination because she endured nine hours of such
examination and because Allstate did not demonstrate that it was prejudiced by
not having more time.       Allstate counters that Schwartz terminated the
examination before it could explore significant issues related to her recovery and
that these issues are not, in any case, properly before us on appeal.
      Schwartz has likely failed to adequately brief the issues that she raises.
See Dardar v. Lafourche Realty Co., 985 F.2d 824, 831 (5th Cir. 1993). But even
read with utmost charity, her arguments fail. Schwartz does not make even the
beginning of an argument regarding the proper standard of review to employ,
choosing instead to simply restate her substantive issues. In contrast, Allstate
points out that Schwartz failed to preserve either of her issues for appeal,
thereby making our standard of review quite narrow. Schwartz does not rebut
Allstate’s claim. Moreover, Schwartz supplies no authority for her substantive
positions.
      Schwartz does not indicate that she raised her insufficiency claim in a
motion for judgment as a matter of law. It appears instead in a motion for a new
trial. We generally forbid review of insufficiency claims “unless a motion for
directed verdict was made at the close of all the evidence by the party seeking
that review.” Hall v. Crown Zellerbach Corp., 715 F.2d 983, 986 (5th Cir. 1983).
In such circumstances we only inquire into the existence of any evidence to
support the jury’s verdict or whether there was plain error. Id. The fact that
Schwartz raised the issue in a motion for new trial only requires us to consider
whether the district court abused its discretion in overruling the motion.
Coughlin v. Capitol Cement Co., 571 F.2d 290, 297 (5th Cir. 1978).
      Schwartz has made no argument regarding our standard of review,
focusing only on the existence of evidence that she submitted to some
examination. She has not argued that no evidence supported the jury’s verdict,

                                        2
                                  No. 07-40836

that plain error occurred, or that the district court abused its discretion.
Accordingly, her failure to preserve these issues for appeal is fatal to her claim
here, as is her failure to present to us any authority for her position that nine
hours is, as a matter of law, the outer limit of reasonable examination by an
insurance company.
      Schwartz also appears to argue that the jury should also have been
required to find that Allstate was prejudiced in order for Allstate to prevail. But
Schwartz does not indicate that she requested an interrogatory related to
prejudice. Failure to submit this issue to the jury waives her argument on
appeal. See Molex, Inc. v. Nolen, 759 F.2d 474, 478 (5th Cir. 1985); FED. R. CIV.
P. 49(a). Schwarz also has failed to provide any meaningful basis for her
argument that prejudice is required in these circumstances, depending instead
on inapposite Indiana state cases.
      Schwartz has offered no evidence, and little argument, that the jury
verdict and judgment below were incorrect. Both are therefore AFFIRMED.




                                        3